                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

AVIE HANNAH,

             Plaintiff,
                                                    Case No. 19-cv-811-pp
      v.

DR. JAMES MURPHY, JR.,
and NURSE JANE DOE,

            Defendant.
______________________________________________________________________________

      ORDER DISMISSING CASE WITHOUT PREJUDICE FOR FAILURE TO
                     PAY INITIAL PARTIAL FILING FEE
______________________________________________________________________________

      The plaintiff filed this civil rights complaint on May 30, 2019. Dkt. No. 1.

At the time, he was in custody at the Outagamie County Jail. Id. at 1. He filed a

motion asking the court to allow him to proceed without paying the initial

partial filing fee, dkt. no. 2, but he did not provide the court with a certified

copy of his trust account for the six-month period prior to the date he filed the

complaint.

      On July 8, 2019, the court issued an order requiring the plaintiff to show

cause why it should not dismiss his case for failure to file his trust account

statement. Dkt. No. 5. The court gave the plaintiff a deadline of July 25, 2019

by which to file the statement and told him that if the court didn’t receive the

statement by that date, it would dismiss the case without further notice. Id. at

2. On July 22, 2019, the court received the defendant’s trust account

statement for January 1, 2019 through July 13, 2019. Dkt. No. 6. Based on

                                          1
the information in that trust account statement, the court issued an order on

July 23, 2019, requiring the plaintiff to pay an initial partial filing fee of $20.37

by August 13, 2019. Dkt. No. 7. The order explained to the defendant that if

the court didn’t receive that $20.37 fee by August 13, 2019, the court would

dismiss his case without prejudice. Id. at 2. The court also told the plaintiff

that he could notify the court by letter if he did not want to proceed with the

lawsuit. Id. at 3. Finally, the court told the plaintiff that if he didn’t have

enough money in his trust account to pay the initial partial filing fee, he was

responsible for arranging with the jail to pay the fee out of his release account.

Id. at 3-4. The court mailed the order to the plaintiff at the Outagamie County

Jail.

        The court did not receive the initial partial filing fee by August 13.

Nonetheless, the court waited—it waited forty-five days—in case the plaintiff

had sent the fee by mail and it was delayed. Finally, on October 8, 2019, the

court issued another order. Dkt. No. 8. This one required the plaintiff to pay the

initial partial filing fee by November 1, 2019. Id. at 2. The court warned the

plaintiff that if it didn’t receive the filing fee or a request for an extension of

time by November 1, 2019, the court would dismiss the case for failure to

diligently pursue it. Id. The court mailed that order to the plaintiff at the

Outagamie County Jail.

        As of the date of this order, the court still has not received the initial

partial filing fee of $20.37 from the plaintiff, even though it has been over three

months since the court ordered him to pay it. The court did receive an

                                           2
amended complaint from the plaintiff on October 9, 2019, dkt. no. 9, along

with a copy of a second trust account statement covering March 1, 2019

through September 17, 2019, dkt. no. 10. Along with the trust account

statement, the plaintiff asked the clerk of court to send him an “informa

[pauperis] form so [his] complaint can be screened.” Id. at 6.

      The reason the court has not screened the plaintiff’s complaint (or the

amended complaint) is not because it didn’t have a trust account statement

from him; it received his trust account statement July 22. The court has not

screened the plaintiff’s complaint because he has not paid the initial partial

filing fee. The court has given the plaintiff additional time to pay the fee, but

told him in its last order that it would dismiss the case if it did not receive that

fee by November 1, 2019. The Outagamie County Jail inmate list shows that

the plaintiff is still in custody there, and none of the orders the court has sent

to the plaintiff have been returned as undeliverable. The court has not received

the fee, so it will dismiss the case.

      The court ORDERS that this case is DISMISSED without prejudice for

failure to diligently pursue it under Civil Local Rule 41(c) (E.D. Wis.). The court

will enter judgment accordingly.

      Dated in Milwaukee, Wisconsin this 5th day of November, 2019.

                                        BY THE COURT:


                                        ______________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge



                                          3
